Concurring and Dissenting Opinion by
Spaeth, J.:
As Judge Hoffman notes in his dissent, a court may not deny a parent custody of a child for reason of racial prejudice. Commonwealth ex rel. Lucas v. Kreischer, 450 Pa. 352, 299 A.2d 243 (1973). I am sure that the President Judge’s opinion for the court accepts this principle. The issue, therefore, is whether, putting aside the evidence of racial prejudice, the evidence supports the lower court’s award of custody.
*195In resolving this issue, the President Judge, citing the fact that we have not “had the opportunity to see and hear the witnesses,” concludes that “[i]t is difficult to find the court below clearly abused its discretion . . . .,” and therefore affirms. Judge Hoffman, however, after reading the same record concludes that it “simply does not support the [lower court’s] conclusion . . . .”, and therefore reverses. In my view, neither disposition is appropriate. I do not think the record shows that the lower court abused its discretion, and I therefore cannot join Judge Hoffman’s dissent. However, neither do I think the record sufficiently clear to warrant affirmance.
This case is comparable to Commonwealth ex rel. Grillo v. Shuster, 226 Pa. Superior Ct. 229, 312 A.2d 58 (1973). There too it was difficult to appraise the award of custody, because, although the hearing judge discussed some of the evidence, he had not discussed, or even referred to, certain parts of the evidence, which our examination of the record suggested might be decisive. In these circumstances, we found ourselves “uncertain what were the facts that persuaded the judge that it would be in the best interests of the children to award their custody to the father.” Id. at 240, 312 A.2d at 64 (footnote omitted). We therefore remanded for further proceedings. That is what I think should be done here.